Citation Nr: 0411910	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  94-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extraschedular evaluation for a chronic 
bowel syndrome from December 12, 1977.  


REPRESENTATION

Appellant represented by:	William A. L'Esperance, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from May 
1975 to October 1975 and from May 1976 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO).

When this appeal was last before the Board in September 2001, 
the issues under consideration included entitlement to an 
initial evaluation in excess of 10 percent for a chronic 
bowel syndrome from December 12, 1977 to August 9, 1989, and 
entitlement to an extraschedular evaluation for a chronic 
bowel syndrome from August 10, 1989.  These issues were 
remanded to the RO for addition a development and 
readjudication.  In a May 2002, rating decision, a 30 percent 
disability evaluation was granted for chronic bowel syndrome 
from December 12, 1977 to August 1989.  This represented a 
complete grant of benefits with respect to the first issue.  

Since the general matter of the increased schedular rating is 
no longer in controversy for any period of time, the 
remaining issue before the Board is the question of 
extraschedular entitlement.  The veteran and his attorney 
have asserted the claim that an extraschedular evaluation 
should be assigned for the service-connected chronic bowel 
syndrome from as early as December 12, 1977.  Consequently, 
the remaining issue on appeal before the Board has been 
recharacterized as set out above.  

Although the issue has been characterized in terms of 
entitlement, the Board is compelled to explain at this 
juncture that only the VA Under Secretary for Benefits or the 
Director of Compensation and Pension Service is authorized to 
approve an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2003).  Consequently, the underlying issue 
herein is whether the evidence is such that it would warrant 
entitlement to a referral to those authorized to make such an 
award.  

Following the completion of the requested development, a 
supplemental statement of the case was issued in June 2003.  
The appeal was returned to the Board and is now ready for 
further appellate review.  

It is noted for the record that in a January 2004 rating 
decision, the RO granted entitlement to service connection 
for a generalized anxiety disorder with depression as 
secondary to the veteran's service-connected chronic bowel 
syndrome.  A 30 percent disability evaluation was assigned 
for that disability.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.  

2.  There is no competent medical evidence of record which 
shows that the service-connected chronic bowel syndrome has 
rendered the veteran's disability picture unusual or 
exceptional in nature, required frequent periods of 
hospitalization, or rendered impractical the application of 
regular schedular standards for any period since December 12, 
1977.


CONCLUSION OF LAW

The criteria for referral of the veteran's case to the 
Director of the VA Compensation and Pension Service or the 
Under Secretary for Benefits for consideration of assignment 
of an evaluation in excess of 30 percent on an extraschedular 
basis for chronic bowel syndrome have not been met for any 
period since December 12, 1977.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issue 
before the Board stems from an initial claim of service 
connection for chronic bowel syndrome filed by the veteran in 
December 1977.  

In filing that claim, the veteran utilized VA Form 21-526, 
the document designated for such purposes.  The claim 
appeared substantially complete on its face.  He clearly 
identified the disability in question and the benefits 
sought.  Further, he set out the bases for the claim, and has 
continued to present pertinent arguments supportive of his 
claim.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the various rating decisions, 
statements of the case, supplemental statements of the case, 
Board decisions, and Orders from the Court of Appeals for 
Veterans Claims (CAVC) that have been issued over the many 
years since 1977.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's VA treatment records and private treatment 
records as they were identified by him.  For example, 
pursuant to the Board's September 2001 remand, an exhaustive 
effort was made to identify and obtain any possible evidence 
that could support the veteran's claim that his chronic bowel 
syndrome was more disabling than contemplated under the 
Schedular Rating Code.  

The veteran has given no indication that there are additional 
treatment records that would support his claim, or would 
indicate greater impairment from his chronic bowel syndrome 
than is already of record.  In a statement submitted in June 
2003, the veteran requested that any further delay of his 
claim for additional development be waived, and that his 
claim be sent to the Board for immediate disposition.  

Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  In the May 2002 supplemental statement of the case 
and in several letters from the RO, the veteran was advised 
about the pertinent provisions of the VCAA, and what specific 
evidence he should submit and that VA would assist him in 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In correspondence and arguments submitted by them throughout 
the appeal, the veteran and his attorney have clearly evinced 
an understanding of the respective responsibilities outlined 
in Quartuccio v. Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the May 2002 supplemental 
statement of the case from the RO.  That statement indicated, 
however, that the veteran had 60 days to respond.  

It is noteworthy that additional evidence was obtained as 
recently as January 2003, long after the foregoing 60 
response period.  It is also most significant to note that, 
in a statement submitted in June 2003, the veteran requested 
that the 60 day response period be waived and that the Board 
proceed with the appellate review of his claim.  There was no 
indication of the existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, that evidence was 
obtained following the cited 60 day response period, that he 
has requested a waiver of the 60 day period, and that he has 
given no indication of additional evidence, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

It is further noted that the veteran was afforded a pertinent 
VA examination in April 2002 for the express purpose of 
determining the severity of his service-connected chronic 
bowel syndrome and its impact on his life, including whether 
it presented an unusual disability picture not contemplated 
by the Schedular criteria for the evaluation of disabilities.  
The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.

In the present case, a substantially complete application was 
received in 1977.  Thereafter, in several rating decisions, 
the issue was denied.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  As noted above, it appears to the 
Board that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

In summary, the Board concludes that the evidentiary record 
is as complete as it is going to be for the purpose of the 
current determination.


Analysis

The veteran has argued that his service-connected chronic 
bowel syndrome has had a negative effect on his ability to 
maintain employment to a degree that exceeds the compensation 
that he receives based upon the 30 percent disability rating 
assigned.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate rating can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

As noted earlier, the previous pending claims of entitlement 
to an increased evaluation for the service-connected chronic 
bowel syndrome on a schedular basis has been adjudicated and 
there has been a grant of the maximum schedular rating 
available of 30 percent under Diagnostic Code 7319 from 
December 12, 1977.  Under that diagnostic code, a 30 percent 
rating is assigned for severe disability with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.

The CAVC has held that the Board is precluded from assigning 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The CAVC has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).

In the case at hand, the Board is of the opinion that the 
veteran has not submitted, and VA has not otherwise received 
evidence indicating that the veteran's chronic bowel syndrome 
disability has affected his employability since December 12, 
1977 in ways not contemplated by the Rating Schedule.

The record shows multiple oral and written statements from 
the veteran regarding the effect of his chronic bowel 
syndrome on his employment.

For example, in a March 1990 hearing before a hearing officer 
at the RO, the veteran testified that someone had refused to 
employ him because of this syndrome. 

During a January 1993 hearing before a hearing officer at the 
RO, the veteran testified that his chronic bowel syndrome had 
caused him to leave work early, and that the medication he 
was taking for his syndrome was affecting his job 
performance.  

At his 1993 hearing, the veteran presented statements from 
one of his employers concerning his employment from September 
1990 through the first quarter of 1991.  In one of these 
letters, the employer stated that the veteran had taken many 
sick days and had to make frequent trips to the VA Hospital 
in Albuquerque, New Mexico.  The veteran indicated in the 
January 1993 hearing that his problems with this employment 
were due to his chronic bowel syndrome. 

In a November 2000 letter, a Work-study employer of the 
veteran indicated that his bowel disease and frequent doctor 
appointments interfered with his part-time work at the Vet's 
Center.  

In November 2001, the veteran provided a statement entitled 
"Employment History Summary" that described his work 
history from 1977 until the date of the statement.  The 
statement detailed the effect of his chronic bowel syndrome 
on his ability to maintain employment, including the fact 
that the veteran often failed to disclose his disorder to his 
employer out of embarrassment.  The statement indicated that 
this behavior usually resulted in his dismissal because of 
unexcused absences.  The veteran disclosed that his medical 
problems ultimately forced him to go back to school to get a 
degree, which required him to work part-time in work-study 
for five years while he attended school.  

The Board notes that the above evidence merely suggests 
interference with employment.  The Rating Schedule is based 
on average impairment of earning capacity; therefore, such a 
contention, standing on its own, would not be sufficient to 
warrant referral for extraschedular consideration.  
VAOPGCPREC 6-96.

As indicated above, pursuant to the September 2001 remand, in 
an effort to assist the veteran in the development of his 
claim, he was afforded a VA gastrointestinal examination in 
April 2002.  


Following a review of the claims file, the examiner found the 
veteran's account of his symptoms, illness, and disability to 
be highly credible.  The examiner also found no basis for 
rejecting the veteran's claim that his service-connected 
chronic bowel syndrome interfered with his whole life, 
including his work performance to a great extent.  

The examiner opined, however, that it was hard to accept that 
the veteran was totally disabled, and suspected that the 
veteran's claim in that regard was somewhat exaggerated.  The 
examiner indicated that substantial interference with the 
veteran's life was caused by depression, anxiety, and other 
psychiatric illnesses that were causally related by 
psychiatrists to the veteran's gastrointestinal complaints.  

In September 2003, the veteran was afforded a VA psychiatric 
examination for the purpose of determining whether he had a 
psychiatric disorder that could be causally related to his 
service-connected chronic bowel syndrome.  Following 
examination, the diagnoses were generalized anxiety disorder 
and adjustment disorder with depression.  The examining 
psychiatrist concluded that the veteran's psychiatric 
disorders were caused or related to his chronic bowel 
disorder.  

The examiner opined further that it was clear that the 
veteran's ability to maintain steady employment has been 
impeded by his bowel condition in that he frequently had to 
defecate, and his job is interrupted by this need, which is 
exacerbated by his anxiety and worry about his finances and 
his employability.  It was the examiner's stated judgment 
that that veteran had been caught in a severe cycle of 
anxiety and somatic expression.  

In a January 2004 rating decision the RO granted entitlement 
to service connection for a generalized anxiety disorder with 
depression as secondary to the veteran's service-connected 
chronic bowel syndrome.  A 30 percent disability evaluation 
was assigned.  

The Board is of the opinion that the veteran has not 
submitted evidence, nor has evidence been otherwise received, 
indicating that his service-connected chronic bowel syndrome 
has adversely affected his employability in ways not 
contemplated by the Rating Schedule.  The mere assertion that 
a disability interferes with employment or renders a veteran 
unemployable does not automatically raise or implicate the 
assertion that the regular schedular standards (in this case 
the 30 percent evaluation for chronic bowel syndrome) are not 
adequate and therefore require consideration of § 
3.321(b)(1).  See VAOPGCPREC 6-96.  A 30 percent disability 
rating clearly contemplates a considerable degree of work 
impairment.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  There is no competent 
medical evidence of record showing that the service-connected 
chronic bowel syndrome has incapacitated the veteran for 
work.

Neither does the evidence indicate that the service-connected 
chronic bowel syndrome has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  Although the veteran has sought frequent 
outpatient care for the control of his chronic bowel 
syndrome, hospitalization necessitated exclusively because of 
that disorder has not been shown.  Private and VA treatment 
records of care do reference gastrointestinal symptomatology, 
but do not implicate that such disability alone is causative 
of an inability to work.  The evidence does, however, show 
that additional impairment in employability has been caused 
by the veteran's service-connected psychiatric disability.  
The 30 percent disability evaluation for that psychiatric 
disability was assigned for the purpose of compensating the 
veteran for that additional impairment.  

In summary, referral to the VA Under Secretary for Benefits 
or the Director of Compensation and Pension Service for 
consideration of an extraschedular rating in this instance is 
not warranted because the evidence does not indicate that the 
service-connected chronic bowel syndrome has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the service-connected chronic bowel 
syndrome on an extraschedular basis at any time since 
December 12, 1977.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990)


ORDER

Entitlement to disability evaluation in excess of 30 percent 
for chronic bowel syndrome on an extraschedular basis is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



